[Cite as In re T.B., 2020-Ohio-4040.]


 STATE OF OHIO                    )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

IN RE: T.B.                                          C.A. Nos.     29560
       A.B.                                                        29564



                                                     APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
                                                     COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
                                                     CASE Nos. DN 17-09-742
                                                                DN 17-09-743

                                 DECISION AND JOURNAL ENTRY

Dated: August 12, 2020



        CARR, Judge.

        {¶1}     Appellants Mother and Father appeal the judgment of the Summit County Court of

Common Pleas that terminated their parental rights and placed the children T.B. and A.B. in the

permanent custody of Summit County Children Services Board (“CSB” or “the agency”). This

Court affirms.

                                                I.

        {¶2}     Mother and Father are the biological parents of T.B. (d.o.b. 7/26/13) and A.B.

(d.o.b. 4/16/17). Shortly after A.B. was born, Mother, Father, and the children moved in with the

children’s maternal grandparents against the wishes of the grandparents. Mother and Father did

not have jobs and refused to contribute financially to the household, where Mother’s two older

children also lived in the legal custody of the grandparents. CSB investigated the home situation

based on a referral. Thereafter, the agency filed a complaint alleging that T.B. and A.B. were
                                                 2


abused (endangered), neglected, and dependent children. Concerns alleged in the complaints

included intimate partner violence between Mother and Father, domestic violence by Father

towards the children, suspected drug use by both parents, and Mother’s and Father’s lack of

financial and housing stability. The grandparents were leasing the home on a month-to-month

basis and they planned to leave that residence. T.B. and A.B. were removed pursuant to an

emergency order of temporary custody.

        {¶3}   Mother and Father later both waived their rights to hearings on the issues of

adjudication and disposition. After the parents stipulated to the allegations in the complaints, the

juvenile court adjudicated T.B. and A.B. dependent children. CSB withdrew its allegations of

abuse and neglect. The parties agreed to an initial disposition placing the children in the temporary

custody of the agency. Mother and Father were permitted two hours of supervised visitation each

week.

        {¶4}   The juvenile court adopted CSB’s case plan as the order of the court. Mother’s first

objective was to obtain a mental health assessment and follow all recommendations. In addition,

Mother and Father both had objectives to (1) obtain substance abuse assessments, engage in

counseling if recommended, and submit to drug screens; (2) obtain and maintain clean, safe, stable,

and independent housing with working utilities; (3) and obtain employment or public assistance to

demonstrate the ability to meet the children’s basic needs.

        {¶5}   At the first review hearing, evidence showed that Mother was on a wait-list for

housing, that she had been referred for mental health services, and that her visits with the children

were going well. Father was employed but lacked housing. Because Father had tested positive

for drugs, he was ordered to submit to a second substance abuse assessment. He failed to respond
                                                 3


to that requirement. Father had only visited with the children twice since their removal. The

juvenile court maintained the children in the temporary custody of the agency.

       {¶6}    At the second review hearing, Father’s attorney requested permission to withdraw

based on his inability to have any contact with Father despite the attorney’s repeated efforts. The

trial court granted the request. The evidence at the hearing showed that Father was refusing to

submit to drug screens or obtain the ordered substance abuse assessment. He had not attended any

visits with the children for months. Mother’s whereabouts were unknown and she had missed her

last two scheduled visits with the children. The juvenile court maintained the children in the

temporary custody of CSB.

       {¶7}    Two months later, Mother filed a motion for a six-month extension of temporary

custody to allow her additional time to work on her case plan objectives. CSB filed a motion for

permanent custody. The guardian ad litem notified the trial court regarding a conflict between his

recommendation for permanent custody and T.B.’s desire to live with Mother and Father together.

Another guardian ad litem was appointed to represent the best interest of the children, and the prior

guardian ad litem assumed the role as the attorney for the children.

       {¶8}    The final dispositional hearing was heard over the course of two days on April 29,

2019, and August 1, 2019. The guardian ad litem did not attend the first day of the hearing due to

illness and, therefore, did not hear the testimony of ten of the agency’s witnesses. On the second

day of the hearing, the CSB caseworker testified briefly and the guardian ad litem gave his report.

At the conclusion of the hearing, the visiting judge directed the parties to file closing briefs and

proposed findings of fact and conclusions of law. Only CSB complied and filed proposed findings

of fact and conclusions of law. The juvenile court issued a judgment in which it wrote that it had

had “the opportunity to fully consider the record including the pleadings, evidence and the GAL’s
                                                 4


report * * *.” The trial court then approved and adopted the agency’s proposed findings of fact

and conclusions of law “as its own in this case.”1 “Based upon same,” the juvenile court granted

CSB’s motion for permanent custody and terminated Mother’s and Father’s parental rights.

Mother and Father each filed notices of appeal. Mother raises two assignments of error for this

Court’s consideration, while Father raises three assignments of error. This Court consolidates

some assignments of error where they implicate identical issues.

                                                 II.

                          MOTHER’S ASSIGNMENT OF ERROR I

       THE TRIAL COURT COMMITTED REVERSIBLE AND PLAIN ERROR AND
       VIOLATED MOTHER’S RIGHTS TO DUE PROCESS WHEN IT GRANTED
       PERMANENT CUSTODY ON GROUNDS NOT ALLEGED IN CHILDREN
       SERVICES’ MOTION FOR PERMANENT CUSTODY.

                          FATHER’S ASSIGNMENT OF ERROR I

       THE TRIAL COURT COMMITTED REVERSIBLE AND PLAIN ERROR AND
       VIOLATED FATHER’S RIGHTS TO DUE PROCESS WHEN IT GRANTED
       PERMANENT CUSTODY ON GROUNDS NOT ALLEGED IN CHILDREN
       SERVICES’ MOTION FOR PERMANENT CUSTODY.

       {¶9}    Mother and Father argue that the juvenile court committed reversible error by

basing its award of permanent custody on grounds not alleged in CSB’s motion for permanent

custody. This Court disagrees.




       1
          As the trial court is ultimately responsible for issuing an appropriate judgment entry,
ordering the parties to independently submit findings of fact and conclusions of law from which
the trial court will choose in rendering its judgment is not the preferred method. Because any
proposed findings of fact and conclusions of law may be factually inaccurate and/or legally
deficient, this Court cautions the trial court against merely adopting such proposals. Nevertheless,
in this case, Mother and Father had the opportunity to submit their own findings of fact and
conclusions of law for the juvenile court’s consideration. The fact that they failed to do so did not
prohibit the juvenile court’s adoption of CSB’s proposed findings of fact and conclusions of law
as its own.
                                                 5


       {¶10} Before a juvenile court may terminate parental rights and award permanent custody

of a child to a proper moving agency, it must find clear and convincing evidence of both prongs

of the permanent custody test: (1) that the child is abandoned; orphaned; has been in the temporary

custody of the agency for at least 12 months of a consecutive 22-month period; the child or another

child of the same parent has been adjudicated abused, neglected, or dependent three times; or that

the child cannot be placed with either parent, based on an analysis under R.C. 2151.414(E); and

(2) that the grant of permanent custody to the agency is in the best interest of the child, based on

an analysis under R.C. 2151.414(D)(1). R.C. 2151.414(B)(1) and 2151.414(B)(2); see also In re

William S., 75 Ohio St. 3d 95, 98-99 (1996). Clear and convincing evidence is that which will

“produce in the mind of the trier of facts a firm belief or conviction as to the facts sought to be

established.” (Internal quotations omitted.) In re Adoption of Holcomb, 18 Ohio St. 3d 361, 368

(1985), quoting Cross v. Ledford, 161 Ohio St. 469 (1954), paragraph three of the syllabus.

       {¶11} It is well-settled that the five R.C. 2151.414(B)(1) first-prong factors are alternative

findings, and CSB need only prove one of those grounds. In re J.B., 9th Dist. Summit Nos. 28752

and 28753, 2018-Ohio-244, ¶ 9, citing In re A.W., 9th Dist. Lorain No. 17CA011123, 2017-Ohio-

7786, ¶ 17, and In re E.M., 9th Dist. Wayne No. 15CA0033, 2015-Ohio-5316, ¶ 12. Where the

juvenile court finds that the agency has proven by clear and convincing evidence one of the first-

prong grounds alleged in its motion for permanent custody, the parents cannot establish prejudice

based on any erroneous alternative first-prong findings by the juvenile court. In re U.D., 9th Dist.

Summit No. 29195, 2019-Ohio-512, ¶ 9. As long as clear and convincing evidence adduced at the

hearing supports the juvenile court’s finding regarding an alleged first-prong factor, an erroneous

alternative finding is harmless error. In re J.B. at ¶ 9, citing In re T.K., 9th Dist. Summit No.

28720, 2017-Ohio-9135, ¶ 10.
                                                 6


       {¶12} In this case, CSB alleged as its sole first-prong grounds that the children cannot or

should not be returned to the parents within a reasonable time pursuant to R.C. 2151.414(B)(1)(a).

Although the juvenile court found that Mother and Father had abandoned the children, which

would satisfy the grounds enunciated in R.C. 2151.414(B)(1)(b), it also found that CSB had proved

its asserted allegations under R.C. 2151.414(B)(1)(a). As a thorough review of the record supports

the juvenile court’s finding that T.B. and A.B. cannot or should not be placed with either parent,

the erroneous alternative first-prong finding was harmless.          Mother’s and Father’s first

assignments of error are overruled.

                         MOTHER’S ASSIGNMENT OF ERROR II

       THE TRIAL COURT COMMITTED REVERSIBLE AND PLAIN ERROR
       WHEN IT TERMINATED MOTHER’S PARENTAL RIGHTS AS THE
       [JUDGMENT] WAS NOT SUPPORTED BY CLEAR AND CONVINCING
       EVIDENCE AND WAS AGAINST THE MANIFEST WEIGHT OF THE
       EVIDENCE.

                          FATHER’S ASSIGNMENT OF ERROR II

       THE TRIAL COURT COMMITTED REVERSIBLE AND PLAIN ERROR
       WHEN IT TERMINATED FATHER’S PARENTAL RIGHTS AS THE
       [JUDGMENT] WAS NOT SUPPORTED BY CLEAR AND CONVINCING
       EVIDENCE AND WAS AGAINST THE MANIFEST WEIGHT OF THE
       EVIDENCE.

       {¶13} Although Mother’s and Father’s second assignments of error purport to challenge

the sufficiency and weight of the evidence underlying the award of permanent custody, both

parents’ arguments challenge the lack of citation to any alleged R.C. 2151.414(D) and (E) factors.

Specifically, Mother and Father argue that the judgment must be reversed based on the juvenile

court’s “fail[ure] to list or find any of the ‘E’ factors under R.C. 2151.414(E), or any of the best

interest findings under R.C. 2151.414(D)(1)[.]” This Court disagrees.
                                                  7


       {¶14} A review of the findings of fact and conclusions of law adopted by the juvenile

court indicates that those findings and conclusions were made, in part, pursuant to R.C. 2151.414.

As R.C. 2151.414(B)(1) requires that the juvenile court base all findings and conclusions in

support of permanent custody on clear and convincing evidence, this Court recognizes that the

lower court did so pursuant to its stated compliance with the statute. Moreover, the express

findings of fact address the substance of the statutory factors addressing the best interest of the

children, as well as why the children cannot or should not be returned to their parents. Although

the juvenile court did not include any citations to the relevant subsections of R.C. 2151.414(D)

and (E) when enunciating its findings, Mother and Father cite no authority for such a requirement.

This Court has never held that a juvenile court’s first- and second-prong permanent custody

findings must be accompanied by citation to the relevant subsections. Nor does the statute require

as much. Because it is clear from the text of the judgment that the juvenile court made the

necessary substantive findings of fact and conclusions of law, Mother’s and Father’s arguments

are not well taken.

       {¶15} Although Mother and Father make no substantive arguments challenging the

weight of the evidence, this Court considers that issue in the interest of justice.

       {¶16} When determining whether a permanent custody judgment is against the manifest

weight of the evidence, this Court “weighs the evidence and all reasonable inferences, considers

the credibility of witnesses and determines whether in resolving conflicts in the evidence, the

[finder of fact] clearly lost its way and created such a manifest miscarriage of justice that the

[judgment] must be reversed and a new [hearing] ordered.” (Internal citations omitted.) In re T.K.

at ¶ 7. When weighing the evidence, this Court “must always be mindful of the presumption in

favor of the finder of fact.” Eastley v. Volkman, 132 Ohio St. 3d 328, 2012-Ohio-2179, ¶ 21.
                                                 8


       {¶17} In support of its first-prong allegation, CSB alleged in its motion for permanent

custody that (1) despite reasonable case planning and diligent efforts by the agency, Mother and

Father continuously and repeatedly failed to substantially remedy the conditions that caused the

children’s placements outside the home pursuant to R.C. 2151.414(E)(1); (2) Mother and Father

demonstrated a lack of commitment toward the children by failing to regularly support, visit, or

communicate with the children, when able to do so, or by other actions showing an unwillingness

to provide an adequate permanent home for the children pursuant to R.C. 2151.414(E)(4); and (3)

Mother and Father were unwilling for any reason to provide food, clothing, shelter, or other basic

necessities for the children pursuant to R.C. 2151.414(E)(14).

       {¶18} The clear and convincing evidence adduced at the permanent custody hearing

supported the juvenile court’s findings that CSB had proved by clear and convincing evidence the

alleged first-prong grounds. CSB removed the children, who were adjudicated dependent, based

on concerns regarding Mother’s mental health, both parents’ substance abuse issues, and Mother’s

and Father’s lack of housing and inability to provide for the basic needs of the children.

       {¶19} The agency made referrals for various assessments for the parents. Although

Mother submitted to mental health and substance abuse assessments, she did not follow up with

the recommended counseling. She was terminated for noncompliance with services at Summit

Psychological Associates.     She was later scheduled for an intake assessment at Coleman

Behavioral, but she failed to appear for that. Mother never submitted to any requested drug

screens, but she did allow the caseworker to swab her three times. In each case, Mother tested

positive for amphetamines and methamphetamines. Once, she additionally tested positive for

oxycodone.
                                                   9


           {¶20} Father submitted to a drug and alcohol assessment, but he failed to disclose that he

had overdosed on opiates seven months earlier. Because he was not forthcoming during his

assessment, CSB modified the case plan to require that Father submit to a second assessment.

Father failed to comply with that requirement. Although he too was required to submit to random

drug screens, Father only submitted to two swabs by the caseworker. Both times, he tested positive

for amphetamines and methamphetamines.

           {¶21} Both parents remained transient throughout the case. Often, CSB was unable to

locate either. Although Mother went to the Battered Women’s Shelter upon CSB’s referral,

Mother was quickly asked to vacate the premises when drug paraphernalia was found in her

quarters. Father sometimes stayed with acquaintances, but none of those homes were suitable for

the children. On other occasions when Father’s whereabouts were known, he was in jail on

pending domestic violence or drug related charges.

           {¶22} Although Mother was employed early in the case at a fast food restaurant, she did

not maintain that, or any other, employment. Father claimed to work some jobs under the table,

but he could not verify any stable employment.

           {¶23} Mother and Father only visited sporadically with the children throughout the case.

Because the parents had suffered a significant breakdown in their relationship, they were allotted

separate visitation times. Mother last visited with the children four months prior to the second day

of the permanent custody hearing. Father last visited with the children approximately nine months

earlier.

           {¶24} CSB established by clear and convincing evidence that, despite the agency’s

reasonable and diligent efforts, Mother and Father failed continuously and repeatedly to

substantially remedy the conditions that caused the removal of T.B. and A.B. from the home. See
                                                  10


R.C. 2151.414(E)(1). Mother failed to address her mental health issues. Neither parent addressed

their substance abuse, housing, and financial resources issues. Both Mother and Father also

demonstrated a lack of commitment by failing to visit the children for significant periods of time

during the case. See R.C. 2151.414(E)(4). Under these circumstances, the juvenile court’s finding

that the children could not be placed with Mother or Father within a reasonable time or should not

be placed with either parent was not against the manifest weight of the evidence.

       {¶25} The juvenile court was next required to find that an award of permanent custody

was in the best interest of T.B. and A.B. When determining the best interest of children pursuant

to R.C. 2151.414(D), the juvenile court must consider all relevant factors, including the custodial

history of the children, the interaction and interrelationships of the children, the children’s wishes,

the need for permanence in the children’s lives, and whether any of the factors set forth in R.C.

2151.414(E)(7) to (11) apply to the facts of the case. R.C. 2151.414(D)(1); In re R.G., 9th Dist.

Summit Nos. 24834 and 24850, 2009-Ohio-6284, ¶ 11.

       {¶26} The children were removed from the parents’ home when T.B. was four years old

and A.B. was five months old. Since that time, they resided together in two foster homes. The

current foster parents had placement of the children for approximately 16 months at the conclusion

of the hearing. Because the foster parents are in their sixties, they are not willing to adopt the

children. Nevertheless, they are willing to maintain the boys in their home until a suitable adoptive

home is found.

       {¶27} The children share a typical sibling bond. While T.B. finds A.B. to be a “pest” at

times, A.B. is very attached to his older brother. The children’s infant niece (a child of the boys’

adult sister) also resides in the foster home. While T.B. is not very involved with the infant, A.B.

adores her.
                                                11


       {¶28} T.B. expressed a desire to live with both Mother and Father. That would not be

possible given the parents’ strained and occasionally violent relationship, as well as the fact that

they no longer reside together. T.B. is engaged in counseling to address some behavioral issues

which manifest as a result of his diagnosed adjustment disorder. He would become very upset,

cry, and act out for several days when Mother and Father failed to appear for scheduled visitations.

After visits with Mother, T.B. would often use threatening and aggressive language towards A.B.,

mimicking comments Mother had made to the children.

       {¶29} After two years in foster care, the children require permanence. Neither parent has

remedied the conditions that precipitated the children’s removal from the home. Mother and

Father are, therefore, unable to provide a safe and stable home for T.B. and A.B. Moreover, by

failing to visit with the children for many months prior to the hearing, both Mother and Father

have abandoned the children pursuant to R.C. 2151.414(E)(10).2 After a thorough investigation,

the guardian ad litem opined it is in the children’s best interest to be placed in the permanent

custody of CSB.

       {¶30} Based on a thorough review of the record, this is not the exceptional case where the

finder of fact clearly lost its way and created a manifest miscarriage of justice by terminating

Mother’s and Father’s parental rights and granting CSB’s motion for permanent custody. Mother

and Father made negligible efforts to participate in various case plan services which were designed

to help them remedy the conditions underlying the children’s removal from the home. Both parents

maintained limited and sporadic contact with the children, caseworker, and guardian ad litem. By

the end of the case, neither parent had visited with the children for many months. Under these


       2
          This Court emphasizes that the parents’ abandonment of the children is relevant in this
case only as to the best interest determination, because CSB failed to allege abandonment as a
first-prong ground for permanent custody.
                                                12


circumstances, the juvenile court’s judgment awarding permanent custody to CSB was not against

the manifest weight of the evidence. Mother’s and Father’s second assignments of error are

overruled.

                          FATHER’S ASSIGNMENT OF ERROR III

       THE TRIAL COURT COMMITTED PLAIN ERROR AND DENIED FATHER’S
       DUE PROCESS RIGHTS BY NOT CONTINUING THE PERMANENT
       CUSTODY HEARING SUA SPONTE WHEN IT KNEW FATHER WAS NOT
       PRESENT.

       {¶31} Father argues that the juvenile court erred by failing to sua sponte continue the

permanent custody hearing in Father’s absence. This Court disagrees.

       {¶32} Father failed to appear during both days of the permanent custody hearing on April

29, 2019, and August 1, 2019. In addition, Father was no longer represented by counsel by the

time of the permanent custody hearing.3

       {¶33} Father admits that no motion was made to continue the permanent custody hearing

in his absence. Therefore, he has forfeited any argument regarding the lack of a continuance except

for a claim of plain error. See Herron v. Herron, 9th Dist. Summit No. 29264, 2019-Ohio-5095,

¶ 5. Father argues plain error arose because holding the permanent custody hearing in his absence

violated his right to due process.

       {¶34} Parents have a fundamental right to raise their children. In re C.F., 113 Ohio St. 3d
73, 2007-Ohio-1104, ¶ 28, citing Troxel v. Granville, 530 U.S. 57, 65 (2000). Accordingly, any

restriction of that fundamental right must comport with due process. In re Hockstock, 98 Ohio

St.3d 238, 2002-Ohio-7208, ¶ 16. It is well settled that due process requires notice and the

opportunity to be heard.      In re Thompkins, 115 Ohio St. 3d 409, 2007-Ohio-5238, ¶ 13.


       3
        Mother also failed to appear on either day of the hearing, although she was represented
by counsel both days.
                                                 13


Nevertheless, due process remains “a flexible concept that varies depending on the importance

attached to the interest at stake and the particular circumstances under which the deprivation may

occur.” State v. Aalim, 150 Ohio St. 3d 489, 2017-Ohio-2956, ¶ 22.

       {¶35} Although permanent custody affects a fundamental right, parents have no absolute

right to be present at the permanent custody hearing when the juvenile court considers whether to

terminate their parental rights. In re J.S., 9th Dist. Lorain No. 10CA009908, 2011-Ohio-985, ¶

17. Moreover, “[p]arental interests must be subordinated to the child’s interest in determining an

appropriate disposition of any petition to terminate parental rights.” In re Cunningham, 59 Ohio

St.2d 100, 106 (1979).

       {¶36} After initially participating in the proceedings for the first two-and-a-half months,

Father ceased appearing for hearings. Father’s attorney requested and was permitted to withdraw

at a review hearing on June 4, 2018, based on counsel’s inability to contact Father despite counsel’s

efforts. The magistrate’s order granting counsel’s withdrawal was copied on Father individually.

After that time, Father continued to have some contact with the caseworker, submitting to a drug

swab in July 2018, and appearing for occasional visits until November 2018.

       {¶37} In cases where a motion to continue a hearing has been made, the trial court should

consider various factors, including: prior requests for and grants of continuances; the length of the

requested delay; the inconvenience to all persons involved, including parties, witnesses, opposing

counsel, and the court; whether the requested delay is legitimate or for some dilatory, purposeful,

or contrived reason; whether the moving party contributed to the circumstances giving rise to the

request; and any other factors relevant to the unique facts of the case. State v. Unger, 67 Ohio

St.2d 65, 67-68 (1981). Judicial economy and the interest of the children in permanency would

necessarily be relevant in custody proceedings. In this case, had the juvenile court considered
                                                14


these factors, the record demonstrates that the juvenile court did not commit plain error by not sua

sponte granting a continuance of the permanent custody hearing.

       {¶38} After CSB filed its motion for permanent custody, the agency served Father by

publication on November 5, 2018, because his address was not known at the time. The caseworker

was later able to locate Father. Therefore, the agency effected personal service of the permanent

custody motion on Father on January 23, 2019. Thereafter, the caseworker visited Father during

his time in jail between February and March 2019. While Father did not appear for either day of

the permanent custody hearing, the caseworker testified that he verified that Father was not in jail

during those times. Accordingly, Father was free to appear and be heard.

       {¶39} Father was properly served with notice of the permanent custody hearing and

indicated an awareness of the circumstances based on his continued, albeit limited and sporadic,

contact with the caseworker. The case had been pending for 19 months as of the first day of the

hearing, and the children required timely permanence. Opposing counsel and witnesses were

present and prepared to go forward. Although the guardian ad litem was absent due to illness, his

attorney was present and asserted that he would have an audio recording of the first day’s

proceedings prepared for the guardian’s review prior to the second day. Despite notice, Father had

ceased attending court proceedings after the third month of the case. Given Father’s transience

and unknown whereabouts, it was not possible to determine the necessary length of any delay in

the proceedings. Under these circumstances, this Court concludes that the juvenile court moreover

did not err by failing to sua sponte continue the hearing in Father’s absence. Father’s third

assignment of error is overruled.
                                                15


                                                III.

       {¶40} Mother’s and Father’s assignments of error are overruled. The judgment of the

Summit County Court of Common Pleas is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellants.




                                                       DONNA J. CARR
                                                       FOR THE COURT



CALLAHAN, P. J.
HENSAL, J.
CONCUR.
                                           16


APPEARANCES:

NEIL P. AGARWAL, Attorney at Law, for Appellant.

RONALD T. GATTS, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN R. DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.

BEN AYERS, Attorney at Law, for the children.

CHRISTINA BOLLMAN, Guardian ad Litem.